Citation Nr: 1630949	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from August 24, 2009 to June 23, 2010.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969 and from August 1970 to September 1972.  

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 rating decision, the RO denied entitlement to a disability rating in excess of 30 percent for PTSD.  In an October 2010 rating decision, the RO assigned a 70 percent disability rating, effective June 23, 2010; the Veteran has expressed satisfaction with this rating.  The only issue in appellate status is entitlement to a rating in excess of 30 percent for the period from August 24, 2009 to June 23, 2010.

Entitlement to an increased rating for PTSD was remanded in August 2013 to afford the Veteran a Board hearing.  The Veteran withdrew his request in May 2016.  

In a May 2012 rating decision, the RO denied entitlement to a TDIU.  A notice of disagreement was filed in June 2012, a statement of the case was issued in August 2015, and a substantive appeal was received in October 2015.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

For the period from August 24, 2009 to June 23, 2010, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

For the period from August 24, 2009 to June 23, 2010, the schedular criteria for a rating of 50 percent, but not higher, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a letter in September 2009 that provided information as to what evidence was required to substantiate the increased rating claim, including the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA treatment records and he underwent examinations in October 2009 and June 2010.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the increased rating claim for PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is in effect for PTSD, rated 30 percent disabling, effective March 17, 2006.  The Veteran filed an increased rating claim on August 24, 2009.  The only issue in appellate status is entitlement to a disability rating in excess of 30 percent for the period from August 24, 2009 to June 23, 2010, as from June 24, 2010 his PTSD is rated 70 percent disabling and he has expressed satisfaction with this rating.

With regard to the rating criteria for PTSD (Diagnostic Codes 9411), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  

Based upon a review of the objective findings of record, the Board concludes that for the period from August 24, 2009 to June23, 2010, the disability picture resulting from his PTSD approximates occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships so as to warrant the next-higher 50 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For the period in question, based on the subjective complaints of the Veteran, objective findings contained in VA treatment records, and the December 2009 examination, the Veteran's PTSD was essentially manifested by sleep difficulties, nightmares, exaggerated startle response, depressed mood, flashbacks, isolation, and paranoia.  VA examination in October 2009 indicated that although the Veteran has 2 children, he has no relationship with either.  He also had few friends and isolated himself from the world.  The Board finds that this sufficiently demonstrates difficulty in establishing and maintaining effective social relationships.  

While a 50 percent evaluation is deemed warranted, the Board finds that the criteria for a 70 percent rating have not been met during the period in question.  
Indeed, despite his sleep difficulties, nightmares, exaggerated startle response, depressed mood, flashbacks, isolation, and paranoia, the weight of the evidence is against a finding of an inability in establishing and maintaining effective social relationships.  In this regard, the Veteran has been married for many years and his spouse is supportive.  While noted as having "few" friends it was not indicated that he had none.  Moreover, he still enjoyed camping and fishing.  Moreover, the October 2009 examiner assigned a GAF score of 54, indicative only of moderate symptoms.  10/06/2009 VBMS entry, Medical Treatment Record-Government Facility.  Treatment records for this period also reflect that he was able to establish a rapport with examiners with normal thought process, orientation, and memory with good judgment and insight.  10/28/2009 VBMS entry, Medical Treatment Record-Government Facility.  In fact, on outpatient examination in October 2009 he reported that he was feeling better on his present medications.  Id. at 1.  The records show that despite his depressed mood he was of no risk to himself or others with no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  

The findings reflected in the October 2009 examination and treatment records are in stark contrast with the June 24, 2010 VA examination, which reflected suicidal thoughts, a loss of motivation and pleasure, feelings of worthlessness, and difficulty concentrating.  For the period prior to June 24, 2010, the demonstrated symptomatology reflects that the Veteran's PTSD is manifested by moderate difficulty in social and occupational functioning.  Indeed, the Veteran was fully oriented and was able to establish rapport with the examiners.  In consideration of the subjective and objective symptomatology of record for this period, the Veteran's PTSD is indicative of occupational and social impairment rising to the level of a 50 percent disability rating, but not the next-higher 70 percent evaluation.  As the preponderance of the evidence is against a rating assignment in excess of 50 percent, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

For the period from August 24, 2009 to June 23, 2010, entitlement to a disability rating of 50 percent, but no higher, for PTSD is granted.


REMAND

As a result of this decision, service connection is in effect for PTSD, rated 50 percent disabling from March 17, 2006, and 70 percent disabling from June 24, 2010; and, the Veteran also has noncompensable disabilities of mortar fragment wound, right lower leg, and athlete's feet/cellulitis of feet, effective September 8, 1980.  

The October 2009 examination reflects that the Veteran is unemployed, which he asserted was due to his age and his status as a sexual offender.  He was incarcerated for 18 years.  

The examiner noted that the Veteran has had difficulty getting along with others and has quit or lost a dozen jobs due to his symptoms of PTSD.  The examiner commented that while the Veteran did not claim that his unemployment was due to PTSD symptoms, his level of irritability makes it difficult for him to negotiate the relationships to maintain employment.  At this point, he has not been out of prison long enough to really see how he will handle himself when/if he finds a job.

At the June 2010 VA examination the Veteran reported that he last worked in 1990, performing asbestos removal for a year, during the summer season when schools were closed.  He was a licensed plumber from 1972 to 1990 working full-time but sometimes walked off the job.  He denied that his not working is due to mental disorders but is due to his knee problems and hiatal hernia.

A January 2011 VA treatment record reflects that he cannot walk due to a knee injury.  01/24/2011 VBMS entry, Medical Treatment Record-Government Facility.  

In his June 2011 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, he asserted that he last worked full time in 1988 and he became too disabled to work on January 12, 2010 due to his PTSD.  

In or about 2012, he violated his parole and was incarcerated.  It is estimated that he may not be released until 2023.  

An opinion should be sought regarding the ways in which his service-connected PTSD impacts employment and whether his service-connected PTSD precludes gainful employment.

There are VA treatment records on file dated through February 6, 2012.  Updated VA treatment records should be associated with the virtual folder.  The Veteran should also be requested to identify any medical providers, to include any treatment sought while incarcerated.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all PTSD medical providers, to include whether he has undergone treatment while incarcerated.  After obtaining an appropriate release from the Veteran, request his records from any identified non-VA providers.

2.  Associate with the virtual folder updated VA treatment records dated from February 7, 2012.

3.  Request that a VA psychologist or psychiatrist with appropriate expertise review the evidence of record, to include the VBMS and Virtual VA folders, and respond to the following:

The examiner should describe how the PTSD affects the Veteran's functioning for any period from January 12, 2010.  The examiner should describe the types of limitations he would experience as a result of PTSD that would prevent him from working in a job with the same requirements as his past work.  For example, would he be able to get along with peers and/or supervisors?  Does he possess sufficient concentration and cognitive skills to perform work that he is training and otherwise qualified for?  Would any sleep deficits from his PTSD interfere with his ability to work?  Address any other limitations that may be expected to arise in the workplace with respect to his PTSD.

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

4.  If TDIU is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


